722 N.W.2d 851 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Lonzie Wayne McQUIRTER, Defendant-Appellant.
Docket No. 131203. COA No. 269121.
Supreme Court of Michigan.
October 31, 2006.
On order of the Court, the application for leave to appeal the April 21, 2006 order of the Court of Appeals is considered, and it is DENIED, because the defendant's motion for relief from judgment is prohibited by MCR 6.502(G). The motion for appointment of counsel, motion to remand, and motion for miscellaneous relief are DENIED.